DETAILED ACTION
	The instant application having Application No. 16/896,840 has a total of 20 claims pending in the application, there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
	As required by M.P.E.P. ' 201.14(c), acknowledgment is made of applicant's claim for priority based on an application KR10-2019-0169428 filed on 12/18/2019 .  

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 6/9/2020 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 6/9/2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Tulyani (US 7,698,517) in view of Guim Bernat (US 2019/0101974).

	Regarding Claim 1, Tulyani teaches a data processing system comprising: 
	one or more first memory systems (first memory system corresponding to storage manager 110, presentor 102, collector 104, policy manager 106, executer 108 and Storage Class ‘A’ of Fig. 12) each comprising a first memory device (storage class ‘A’ of Fig. 12) and each suitable for generating analysis information by performing an Artificial Intelligence (AI) computation in order to analyze operation patterns for a plurality of accumulated commands transferred from a host and a plurality of accumulated addresses corresponding to the accumulated commands (the computation corresponding to the “accessibility factor” for a piece of data, C6 L48 – C7 L4, which may count how often a data is accessed [via a plurality of accumulated commands] and data has a location/address which corresponds to the commands); and 
	one or more second memory systems each comprising a second memory device (Storage Class B of Fig. 12) having a lower operating speed than the first memory device (the first storage class is “Fast SCSI + RAID” and the second storage class is “Low Performance,” Fig. 16) and each suitable for selectively blocking access to the second (access to the second memory device is selectively blocked based on whether a request for the original is received, Fig .15, particularly step 418 of Fig. 15, also see how this may be performed by any of the modules of Fig. 12, which includes the second memory system, C6 L25-34). 
	Regarding Claim 15, the cited prior art teaches the data processing system of claim 2, wherein each of the first memory systems further comprises a fourth memory device having a nonvolatile characteristic (storage class C of Fig. 12, and all storage is shown as non-volatile, shown on Fig. 16), wherein the first memory systems are further suitable for: generating the accumulated commands and the accumulated addresses by accumulating and storing source information on commands and addresses, transferred from the host to the first to third memory systems (the source information corresponding the count and address information for a piece of data, C6 L48 – C7 L4, which may count how often a data is accessed [via a plurality of accumulated commands] and data has a location/address which corresponds to the commands), in the fourth memory devices, generating the analysis information by performing the AI computation on the accumulated commands and the accumulated addresses, and storing the generated analysis information in the fourth memory devices (the computation corresponding to the “accessibility factor” for a piece of data, C6 L48 – C7 L4, and see how this may be performed by any modules of Fig. 12, including those of the fourth storage system, C6 L25-34).


	Regarding Claim 20, Tulyani teaches an operating method of a prediction system and a memory system including a memory device, the operating method comprising: 
	predicting, by the prediction system, an operation pattern for a command to generate prediction information of the operation pattern by analyzing operation patterns for accumulated commands and addresses (the prediction information corresponding to the assigned disk for a piece of data which is based on an “accessibility factor” for a piece of data, C6 L48 – C7 L4, which may count/analyze how often a data [having an address] is accessed [via a plurality of accumulated commands], and locate the data according to its predicted operation pattern, steps 202 and 204 of Fig. 13); and 
	selectively adjusting, by the memory system, power supply to the memory device based on the prediction information (if the prediction information indicates the assigned disk is a sleeping disk, and power is adjusted based on if a request is received for original data, step 422 of Fig. 15), wherein the memory system has performed operations in response to the accumulated commands and addresses (the operations corresponding to the apportioning at step 204 of Fig. 13).



	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tulyani in view of Guim Bernat (US 2019/010974).
	Regarding Claim 2, the cited prior art teaches the data processing system of claim 1, further comprising one or more third memory systems each comprising a third memory device having a lower operating speed than the second memory device and a nonvolatile characteristic (storage class C of Fig. 12, and all storage is shown as non-volatile, shown on Fig. 16) and 
	However, the cited prior art does not explicitly teach wherein the first and second memory devices have a volatile characteristic.
	Guim Bernat teaches memory devices having a volatile characteristic (Paragraph 0003).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented volatile memory because it is generally faster than non-volatile memory.

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Alvelda, VII et al teaches Efficient High Bandwidth Shared Memory Architectures for Parallel Machine Learning and AI Processing of Large Data Sets and Streams.
	Cooper et al (US 9,851,771) teaches Dynamic power measurement and estimation to improve memory subsystem power performance.
	Ebsen et al (US 2016/0085291) teaches POWER MANAGEMENT IN A STORAGE COMPUTE DEVICE.
	Madsen et al (US 2017/0038816) teaches DATA STORAGE POWER MANAGEMENT.
	Worthington et al (US 2011/0093726) teaches Memory Object Relocation for Power 
	Keller, Jr (US 2007/0011421) teaches Method and system for decreasing power consumption in memory arrays having usage-driven power management.
	

 CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claim 3 recites, “wherein the first memory systems are further suitable for checking, by referring to the analysis information, whether a data transfer bandwidth with the host is predicted as equal to or less than a first reference value during a first period, wherein the first memory systems are further suitable for updating a value of the analysis information to be set for the second memory systems to block access to the second memory devices during the first period, wherein the first memory systems are further suitable for checking, by referring to the analysis information, whether a data transfer bandwidth with the host is predicted to exceed the first reference value during a second period, wherein the first memory systems are further suitable for updating the value of the analysis information to be set for the second memory systems to permit access to the second memory devices during the second period.”  The cited prior art does not check whether data transfer bandwidth with the host is predicted to exceed a first reference value during time periods as required by claim 3.
	Claim 4-14 are objected to by virtue of their dependency upon claim 3.

	Claim 16 recites, “wherein the source information comprises type information, relation 
	Claims 17-19 are objected to by virtue of their dependency on claim 16.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1, 2, 15, 16, and 19 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-40984098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135